Citation Nr: 0526671	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  01-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Caroline Tran, Intern

INTRODUCTION

The veteran served on active duty from June 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2003, the veteran testified at a hearing before a 
Veterans Law Judge (VLJ), formerly known as a Member of the 
Board.  A VLJ who conducts a hearing participates in the 
making of the final determination of the claim.  38 C.F.R. 
§ 20.707 (2004).  However, in the instant case, the VLJ who 
conducted the October 2003 hearing is no longer employed at 
the Board.  The veteran was so notified in August 2005 and he 
has indicated a desire to attend another hearing via 
videoconference before a VLJ.  A remand is in order so that 
such a hearing may be scheduled.  See 38 C.F.R. §§ 20.702, 
20.704 (2004).

Accordingly, this case hereby is REMANDED for the following:

Schedule the veteran for a 
videoconference hearing at the earliest 
opportunity, and notify him and his 
representative of the date, time, and 
location of the hearing.  If, for 
whatever reason, he decides that he no 
longer wants a videoconference hearing, 
then this should be documented in the 
record.  Also, if he fails to report for 
the scheduled hearing without good cause, 
this also should be documented in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

